BRYAN, Judge,
concurring specially.
Given the deferential standard of review in this case, I must conclude that the circuit court erred in reversing the decision by the Alabama Medicaid Agency (“the Agency”) to deny Betty Jane Kerby waiver services. However, this is an unfortunate result. Evidence indicates that currently Kerby cannot independently function and that she could greatly benefit from the Agency’s waiver services. I believe that the Agency could have interpret-* ed its rules and exercised its discretion to grant Kerby and any similarly situated applicants waiver services; unfortunately it has not. Consequently, this is a sad day for Kerby and others like her. However, because of the deference due the Agency’s interpretation, I am bound to concur.
MOORE, J., concurs.